Citation Nr: 0622187	
Decision Date: 07/27/06    Archive Date: 08/10/06  

DOCKET NO.  03-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral high frequency hearing loss, to include 
the issue of entitlement to an effective date for said rating 
earlier than August 23, 2002.  

2.  Entitlement to an effective date prior to August 23, 
2002, for the award of an increased disability rating of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision.  The veteran filed a notice of 
disagreement in April 2003, the RO issued a statement of the 
case in September 2003, and the veteran perfected his appeal 
in October 2003.


FINDINGS OF FACT

1.  The veteran is shown to have no worse than Level VI 
hearing loss for VA purposes in each ear.  

2.  There is no medical evidence in the claims file 
reflecting an ascertainable increase in hearing loss 
disability prior to August 23, 2002.

3.  On August 23, 2002, the RO received the veteran's claim 
seeking an increased (compensable) disability rating for his 
tinnitus.

4.  The evidence shows that the veteran met the requirements 
for a 10 percent disability rating for tinnitus as of October 
1, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent (and no greater) rating 
have been met for bilateral high frequency hearing loss. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).  

2.  The criteria have not been met for an effective date 
earlier than August 23, 2002, for a 30 percent rating for 
bilateral high frequency hearing loss.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).

3.  The criteria for an effective date of October 1, 2001, 
for a 10 percent disability evaluation for tinnitus have been 
met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the veteran's claims.  

I.  Claim for Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

When the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

At an October 2001 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
75
90
LEFT
20
65
75
80

Average pure tone thresholds were 63 decibels in the right 
ear and 60 decibels in the left ear.  Speech recognition 
ability was 80 percent in the right ear and 82 percent in the 
left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear (based on this 
examination) is IV.  The numeric designation for the left ear 
is IV.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of IV for the right ear and IV for 
the left ear, the point of intersection on Table VII requires 
assignment of a 10 percent rating under Diagnostic Code 6100.

VA outpatient records reflect that the veteran sought 
adjustment for his hearing aids in May and June of 2002.  
These records do not indicate that the veteran underwent any 
audiology tests during these visits, however. 

At a February 2003 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
80
95
LEFT
20
70
80
85

Average pure tone thresholds were 68 decibels in the right 
ear and 64 decibels in the left ear.  Speech recognition 
ability was 76 percent in the right ear and 80 percent in the 
left ear.  

The veteran's hearing loss (as reflected at the February 2003 
examination) satisfies the "exceptional pattern" defined in 
38 C.F.R. § 4.86(b).  Under Table VI, the proper numeric 
designation for each ear is IV.  However, under Table VIa 
(which must be consulted due to the exceptional pattern of 
hearing loss), the numeric designation for each ear is V.  
Under 38 C.F.R. § 4.86(b), that numeral (V) is then elevated 
to the next higher Roman numeral (VI).  With a numeric 
designation of VI for the right ear and VI for the left ear, 
the point of intersection on Table VII requires assignment of 
a 30 percent rating under Diagnostic Code 6100.   

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, and there is no evidence that a rating in excess of 
30 percent is warranted for the veteran's hearing loss.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Moreover, there is no evidence that the hearing loss has 
required hospitalization and or has markedly interfered with 
his employment.  In the absence of any evidence that reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, the 
Board has no basis to refer the veteran's claim to the VA 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service, for extra-schedular consideration of hearing 
loss.  38 C.F.R. § 3.321.

III.  Claims for Earlier Effective Date

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation." 38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98.

Moreover, the CAVC stated in Harper that the phrase 
"otherwise, date of receipt of claim" in paragraph (2) of 
the regulation "refers to the situation in which a factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for such increase."  See Harper, 10 
Vet. App. at 126; see also VAOPGCPREC 12-98 at 3.  Such an 
increase must still exist at the same level of severity 
presently, of course, because VA compensation is awarded for 
present or current levels of disability and not for 
disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and CAVC's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the CAVC has indicated that it is axiomatic that 
the fact that must be found - in order for entitlement to an 
increase in disability compensation to arise - is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." Hazan, 
10 Vet. App. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r).  "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a).

i.  Hearing Loss

In light of the assertions made in a written statement and 
attachment filed on August 23, 2002, the RO concluded that 
this constituted the veteran's claim for an increased rating 
for bilateral high frequency hearing loss (and the Board 
agrees).  

In an October 2003 Form 9, the veteran asserted that the 
rating for his hearing loss should be dated back to 1954, 
shortly after his discharge from active duty.  However, the 
claim upon which the (now) increased rating of 30 percent was 
awarded was filed with the RO on August 23, 2002.  Therefore, 
pursuant to 38 C.F.R. § 3.400, the veteran would be entitled 
to an effective date of August 23, 2002, or as much as one 
year earlier, provided that it is factually ascertainable 
that his hearing loss had increased in disability at such 
earlier date.  However, after reviewing the entire record, 
the Board cannot factually ascertain that the veteran's 
hearing loss disability underwent an increase within one year 
prior to August 2002.  This is because the most recently 
dated medical evidence in the claims folder (relating to 
hearing loss) besides the February 2003 examination report 
was the October 2001 VA examination report (which clearly 
showed that - at that time - he was not entitled to a rating 
in excess of 10 percent for hearing loss) and the outpatient 
records of May and June of 2002 (which did not include any 
audiology testing).   

As noted previously, the assignment of a rating for hearing 
loss is achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Thus, the record is 
simply devoid of any medical evidence from which it can be 
factually ascertained that an increase in the service-
connected hearing loss disability had occurred prior to the 
date of the 
filing of the claim on August 23, 2002, and therefore an 
earlier effective date must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

ii.  Tinnitus

On August 23, 2002, the veteran filed a claim seeking an 
increased disability rating for his service-connected 
tinnitus.  The RO's March 2003 decision granted an increased 
disability rating of 10 percent for this condition, effective 
from August 23, 2002.  The veteran subsequently appealed this 
decision seeking an earlier effective date for the award of 
an increased disability rating.

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a 10 percent disability rating.  This is 
the maximum schedular rating available for tinnitus under 
this section. Smith v. Nicholson, No. 05-7168, --- F.3d. --- 
, 2006 WL 1667936 (C.A. Fed June 19, 2006).

Based upon its review of the evidence of record, the Board 
finds that the veteran satisfied the criteria for a 10 
percent disability evaluation for tinnitus on October 1, 
2001.  On that date, the veteran underwent a VA audiological 
examination in which he complained of tinnitus.  Thus, the 
veteran meets, or at least approximates, the criteria for a 
10 percent evaluation for tinnitus as of this date, and an 
effective date of October 1, 2001 is in order for the 
veteran's awarded 10 percent disability rating for his 
service-connected tinnitus

The Board has carefully reviewed the veteran's arguments and 
the evidence of record.  There is, however, no other 
additional medical evidence to consider during the year prior 
to the veteran's claim for an increased disability rating 
herein.  For the reasons stated above there is no basis to 
award an effective date earlier than October 1, 2001.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in September 2002, rating action, 
statements of the case and supplemental statements advised 
the veteran of the foregoing elements of the notice 
requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran was provided with a 
current VA examination to determine the severity of his 
bilateral hearing loss.  Moreover, given the legal nature of 
this case, i.e. earlier effective date claims, the evidence 
of record is complete.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

A rating of 30 percent, and no greater, for bilateral high 
frequency hearing loss is granted.

An effective date earlier than August 23, 2002, for a 30 
percent rating for bilateral high frequency hearing loss, is 
denied.

An earlier effective date of October 1, 2001 for the grant of 
an increased disability rating of 10 percent for tinnitus is 
granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


